— Appeal by defendant from a judgment of the Supreme Court, Suffolk County (Vaughn, J.), rendered January 7,1980, convicting him of attempted burglary in the third degree and attempted petit larceny, after a nonjury trial, and imposing sentence.
Judgment affirmed.
After reviewing the evidence presented at the suppression hearing, we are satisfied that defendant made a knowing and intelligent waiver of his Miranda rights and that the confession which ensued was voluntary, and not the product of coercion or duress (see People v Davis, 55 NY2d 731; People v Huntley, 15 NY2d 72). We further find that the evidence, including the admissions made by defendant, was legally sufficient to warrant the convictions (see People v Safian, 46 NY2d 181, cert den sub nom. Miner v New York, 443 US 912; People v Talve, 73 AD2d 629; see, also, People v King, 61 NY2d 550). Lazer, J. P., Brown, Boyers and Eiber, JJ., concur.